IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                   FILED
                                                               September 16, 2008
                                No. 07-60601
                              Summary Calendar                Charles R. Fulbruge III
                                                                      Clerk

NOE ADALBERTO ZUNIGA RODRIGUEZ

                                           Petitioner

v.

MICHAEL B. MUKASEY, U S ATTORNEY GENERAL

                                           Respondent


                     Petition for Review of an Order of the
                        Board of Immigration Appeals
                             BIA No. A78 558 302


Before KING, DENNIS, and OWEN, Circuit Judges.
PER CURIAM:*
      Noe Adalberto Zuniga Rodriguez (Zuniga), a native and citizen of
Honduras, petitions for review of an order of the Board of Immigration Appeals
(BIA) affirming the immigration judge’s (IJ) decision denying his application for
asylum, withholding of removal, and protection under the Convention Against
Torture (CAT).
      Zuniga testified that he was physically attacked on several occasions and
threatened that he would be killed if he did not join Mara 18, a gang that

      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                 No. 07-60601

operates in Honduras and other parts of Central America. Zuniga argues that
he is entitled to withholding of removal because of his membership in a social
group that consists of young, unprotected individuals who refuse to join
organized criminal gangs such as Mara 18 and who have reported the gangs’
criminal activities to the authorities.     Zuniga further contends that his
opposition to joining the gang constitutes a political opinion.
      To establish that he is a member of a particular social group, Zuniga must
show that he shares a common immutable characteristic that he cannot change
or should not be required to change because it is fundamental to his individual
identity or conscience. See Mwembie v. Gonzales, 443 F.3d 405, 414-15 (5th Cir.
2006). Zuniga failed to make such a showing. He similarly failed to show that
he was persecuted because of his political opinion. See Ontunez-Tursios v.
Ashcroft, 303 F.3d 341, 351 (5th Cir. 2002).
      Zuniga therefore has not established that it is more likely than not that
he would be threatened by persecution on account of either his political opinion
or his membership in a particular social group. See Roy v. Ashcroft, 389 F.3d
132, 138 (5th Cir. 2004). The BIA’s determination that Zuniga is not entitled to
withholding of removal is supported by substantial evidence and will not be
disturbed. See Chun v. INS, 40 F.3d 76, 78 (5th Cir. 1994).
      Zuniga does not seek review of the IJ’s determination that his claim for
asylum was time barred. Zuniga has therefore waived the issue. See Calderon-
Ontiveros v. INS, 809 F.2d 1050, 1052 (5th Cir. 1986).
      Zuniga’s CAT claim is likewise unavailing, as he has failed to show that
he will likely be tortured under government acquiescence if he is returned to
Honduras. See Ontunez-Tursios v. Ashcroft, 303 F.3d 341, 354 (5th Cir. 2002).
      Zuniga’s petition for review is DENIED.




                                        2